Citation Nr: 0419628	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and manic depression.




ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating action by which 
the RO denied the veteran's claim for service connection for 
an acquired psychiatric disorder.  The veteran filed a notice 
of disagreement in May 2001.  There then arose some confusion 
regarding the veteran's whereabouts and intention to pursue 
his claim, but in any event a statement of the case was 
issued in October 2002, and the veteran perfected his appeal 
later that month.  

In his VA Form 9, the veteran requested a formal hearing with 
a Decision Review Officer (DRO) at the local RO.  The veteran 
was notified via general delivery letter of the original 
hearing scheduled for January 7, 2004.  The veteran notified 
the RO that he would not be available to appear for that 
hearing.  The hearing was changed to videoconference 
procedures and rescheduled for March 4, 2004.  The veteran 
did not appear to testify before the DRO at the March 4th 
videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and finds that further 
development is required prior to adjudication of the appeal.  
Specifically, it is noted that according to the service 
personnel and medical records associated with the claims 
folder, the veteran was administratively discharged from 
service, evaluated psychiatrically and diagnosed to have 
polysubstance abuse and antisocial personality, after a 
hospitalization for an apparent suicide attempt (cut his 
wrists).  

Following service, VA inpatient and outpatient treatment 
reports dated from April 2000 to May 2002 reflect consistent 
treatment for a psychiatric condition, including a diagnosis 
of bipolar disorder.  The veteran applied for and was awarded 
VA pension benefits in November 2000.  

As a result of his pension and service connection claims, he 
was examined by VA in October 2000.  This examination appears 
most useful in the adjudication of the veteran's pension 
claim.  However, the examiner's diagnostic conclusions are 
not reflective of an evaluation for service connection.  
There is no opinion contained in the report as to whether the 
veteran's current psychiatric condition is related to his 
service.  An examination and opinion regarding the link 
between the veteran's psychiatric findings noted  in service 
and his current disability would be useful in evaluating the 
veteran's claim and therefore, a VA examination should be 
arranged.

Under these circumstances, this case is remanded for the 
following:  

1.  Schedule the veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any psychiatric 
disorder found to be present.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
requested to identify all current 
psychiatric diagnoses (conforming to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV) and to 
provide an opinion as to whether it is 
likely, unlikely or at least as likely as 
not that each diagnosed psychiatric 
disability had its onset during or is 
otherwise related to active service, 
including the drug dependence and anti-
social personality disorder noted 
therein.  A clear rationale should be 
provided for all conclusions reached.  
Such explanation should be supported by 
objective evidence of record.

2.  Next, after undertaking any 
additional development as may be 
indicated upon review of any examination 
report provided, the claim should be re-
adjudicated.  If it remains denied, the 
veteran should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


